J-S27006-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

VAUGHN JAMES

                            Appellant                   No. 527 WDA 2013


                Appeal from the PCRA Order January 25, 2013
              In the Court of Common Pleas of Allegheny County
         Criminal Division at No(s): CC: 201100990; CC: 201104395;
                           CP-02-CR-0015955-2008


BEFORE: GANTMAN, P.J., ALLEN, J., and STABILE, J.

MEMORANDUM BY GANTMAN, P.J.:                        FILED OCTOBER 24, 2014

        Appellant, Vaughn James, appeals pro se from the order entered in the

Allegheny County Court of Common Pleas, dismissing his first petition

brought pursuant to the Post Conviction Relief Act (“PCRA”).1 We affirm in

part, reverse in part, and remand for resentencing only as to the portion of

Appellant’s sentence imposing restitution.

        In its opinion, the PCRA court fully and correctly sets forth the relevant

facts and procedural history of this case as follows:

           On March 15, 2011, [at CC # 2008-15955,] pursuant to a
           plea agreement, Appellant pled guilty to two counts of
           Intentionally Possessing a Controlled Substance by a
           Person Not Registered and one count each of Possession of
____________________________________________


1
    42 Pa.C.S.A. §§ 9541-9546.
J-S27006-14


       a Controlled Substance with Intent to Deliver (PWID),
       Possession of Marijuana, Obstruction of Justice, and
       Resisting Arrest.   The Commonwealth and Appellant
       agreed to a sentence of two to six years’ incarceration, but
       Appellant asked to defer sentencing past ninety days in
       order to resolve other pending matters.                 The
       Commonwealth did not object to the deferment of
       sentencing.

       At CC # 2011-00990, on July 18, 2011, again pursuant to
       a plea agreement this time with the Office of the Attorney
       General, Appellant pled guilty to the entire criminal
       information: thirty counts. Appellant pled [guilty] to: two
       counts each of Corrupt Organizations, Receiving Stolen
       Property, Firearms Not to be Carried Without a License,
       and Sale or Transfer of a Firearm; one count of
       Conspiracy; thirteen counts of Delivery of a Controlled
       Substance (eleven cocaine, one heroin and one
       marijuana); and eight counts of PWID (seven cocaine and
       one marijuana).      The Commonwealth summarized the
       sentence agreement:

          [W]e have agreed to a sentence at count twenty-four
          of that information [CC # 2011-00990] of four-to-
          eight years; at count twenty-nine of that information
          of seven-to-fourteen years [of imprisonment]
          consecutive to count twenty-four. In addition, your
          Honor, the Commonwealth is seeking a short
          probationary period at Count twenty-two to run
          consecutive to the other counts. I’ve agreed with
          [trial counsel] that…will not exceed a three-month
          period as set by the [c]ourt. … [Your Honor, at
          Count 16 of the information, Commonwealth is
          seeking to impose a five-year mandatory to run
          concurrent to all of the counts described. Guilt with
          no further penalty at the remaining counts, Your
          Honor.]

       Also on July 18, 2011, at CC # 2011-04395, once more
       pursuant to a plea agreement, Appellant pled guilty to two
       counts of PWID (cocaine). The Commonwealth withdrew
       two counts in exchange for: a five-year mandatory that
       will run concurrent with the sentence imposed at CC #
       2011-00990. As part of the plea negotiations, Appellant

                                  -2-
J-S27006-14


          agreed to accept the mandatory sentence so that Ms.
          Lunsford [(Appellant’s co-defendant and girlfriend)] is able
          to receive a period of intermediate punishment for her
          criminal involvement in the case.

          Appellant was sentenced at all three cases on July 18,
          2011.     Appellant was told by defense counsel, the
          Commonwealth, and the [c]ourt prior to pleading guilty
          that the aggregate prison sentence would be 11-to-22
          years of imprisonment.       In accordance with the plea
          agreement, at CC # 2011-00990 this [c]ourt sentenced
          Appellant to the following: at Count Twenty-Four, PWID, a
          period of four to eight years’ incarceration[;] at Count
          Twenty-Nine, PWID, a consecutive period of seven to
          fourteen years’ incarceration[;] at Count Sixteen, Delivery
          of a Controlled Substance, five to ten years’ incarceration
          to run concurrent with Count Twenty-Nine[;] at Count
          Twenty-Two, Delivery of a Controlled Substance, a period
          of three months’ probation to run consecutive to Count
          Twenty-Nine[;] and restitution of $14,400[2] was imposed.
          At CC # 2008-15955 Appellant received two to six years’
          incarceration at Count Two, PWID, concurrent with CC #
          2011-00990.[3]     At CC # 2011-04395 Appellant was

____________________________________________


2
   The July 18, 2011 transcript shows the Commonwealth requested
restitution in the amount of $14,400.00 for money expended during
controlled buys, which formed the bases of Appellant’s charges at counts 10-
18 at docket # 2011-00990. (Guilty Plea/Sentence Hearing, 7/18/11, at
27). According to the sentencing transcript, however, the court imposed
restitution in the amount of $14,440.00.      (Id. at 29).     Further, the
sentencing order for docket # 2008-15955 indicates the court imposed
restitution in the amount of $12,864.96. No other sentencing order in this
case contains a restitution provision. The record does not explain these
discrepancies.
3
  The March 15, 2011 and July 18, 2011 transcripts make clear the parties
agreed to a term of two to six years’ imprisonment for Appellant’s PWID
conviction at docket # 2008-15955 (count two), to run concurrent with
Appellant’s sentence at docket # 2011-00990. Nevertheless, the sentencing
order and docket sheets for docket # 2008-15955 indicate the court
imposed a sentence of only two to four years’ imprisonment for this
(Footnote Continued Next Page)


                                           -3-
J-S27006-14


          sentenced at Count Three, PWID, to a period of
          incarceration of five to ten years to run concurrent with the
          sentence imposed at CC # 2011-00990.               Appellant
          received no further penalty at all remaining counts.

          No post-sentence motion or direct appeal was filed. On
          January 3, 2012, Appellant filed a Motion to Compel
          Discovery and Plea Transcripts which was denied on
          January 24, 2012 without prejudice to be re-filed after
          Appellant filed a PCRA petition.      On March 2, 2012,
          Appellant filed a pro se Motion for Post Conviction
          Collateral Relief covering all three cases.        Appellant
          presented four ineffective assistance of trial counsel claims
          in his PCRA petition[.] …

          Appointed counsel filed a Turner/Finley[4] letter on
          December 19, 2012.        This [c]ourt, after thoroughly
          reviewing the record, determined that the PCRA Petition
          contained no issues of arguable merit and issued an Intent
          to Dismiss Order on January 2, 2013[, and granted
          counsel’s request to withdraw.] Appellant responded on
          January 17, 2013, but merely restated issues previously
          contained in his PCRA petition. This [c]ourt dismissed the
          PCRA petition on January 25, 2013.

          Appellant filed a [pro se] Notice of Appeal on [Monday,]
          February 25, 2013 and amended it on March 22, 2013.[5]
          [On April 2, 2013, the court ordered Appellant to file a
          concise statement of errors complained of on appeal
          pursuant to Pa.R.A.P. 1925(b)]. Appellant filed a [Rule
          1925(b) statement] on April 24, 2013.


                       _______________________
(Footnote Continued)

conviction. To the extent the sentencing order and docket sheets are
inaccurate, these errors must be corrected on remand.
4
  Commonwealth v. Turner, 518 Pa. 491, 544 A.2d 927 (1988) and
Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).
5
  The amended notice of appeal is simply a typed copy of Appellant’s
handwritten notice of appeal filed on February 25, 2013.



                                            -4-
J-S27006-14


(PCRA Court Opinion, filed August 7, 2013, at 2-5) (internal citations,

quotation marks, and footnotes omitted).

     Appellant raises the following issues for our review:

        WHETHER THE COMMONWEALTH FAILED TO EXHIBIT
        (BEYOND A REASONABLE DOUBT) SUFFICIENT EVIDENCE
        PROVING APPELLANT’S POSSESSION WITH THE INTENT
        TO DELIVER WHERE DRUGS WERE NOT FOUND ON HIS
        PERSON AND NO DRUGS WERE DISCOVERED AS TO
        (COUNT 24 OF CASE #CP-02-CR-00990-2011) IN
        VIOLATION OF APPELLANT’S V AND XIV RIGHT OF THE
        U.S. CONSTITUTION AND ARTICLE 1, §9 OF THE PA.
        CONSTITUTION.

        WHETHER THE COMMONWEALTH VIOLATED APPELLANT’S
        IV AMENDMENT RIGHT OF THE U.S. CONSTITUTION AND
        ARTICLE I, § 8 OF THE PA. CONSTITUTION BY VIOLATING
        LAWFUL PROCEDURES REQUIRED BEFORE THE ISSUANCE
        OF ELECTRONIC SURVEILLANCE IN CASE # CP-02-CR-
        00990-2011.

        WHETHER [PLEA] COUNSEL WAS IN VIOLATION OF
        APPELLANT’S VI AMENDMENT RIGHT OF THE U.S.
        CONSTITUTION FOR FAILURE TO PROVIDE REQUESTED
        DISCOVERY UPON CLIENT AND FAILING TO REVIEW
        EXCULPATORY EVIDENCE WITH CLIENT, THUS LEADING
        TO THE COERCION OF AN UNINFORMED AND UNKNOWING
        PLEA.

        WHETHER [PLEA] COUNSEL IS IN VIOLATION OF
        APPELLANT’S VI AMENDMENT RIGHT OF THE U.S.
        CONSTITUTION, AND ARTICLE I, § 9 OF THE PA.
        CONSTITUTION FOR FAILING TO SUPPRESS WIRETAPS OR
        FOR THE FAILURE TO FOLLOW THROUGH WITH THE
        PURSUIT OF SUPPRESSION MOTION IN CASE # CP-02-CR-
        00990-2011, IN VIOLATION        OF APPELLANT’S IV
        AMENDMENT RIGHT OF THE U.S. CONSTITUTION AND
        ARTICLE I, §8 OF THE PA. CONSTITUTION.

        WHETHER [THE] TRIAL COURT ERRED IN ITS IMPOSITION
        OF EXCESSIVE SENTENCE UPON APPELLANT (EXCEEDED
        THE MANDATORY MAXIMUM) PURSUANT TO 42 PA.C.S.A.

                                    -5-
J-S27006-14


           § 9721(b) AND 35 P.S. § 780-113(a)(30)(f)(1) IN
           VIOLATION OF PA. ARTICLE I, § 9 AND U.S.
           CONSTITUTION AMENDMENTS V AND XIV.

           WHETHER [THE] TRIAL COURT ERRED IN IMPOSING A
           FINE NOT IN COMPLIANCE WITH THE TERMS OF THE PLEA
           AGREEMENT IN VIOLATION OF THE VIII AMENDMENT OF
           THE U.S. CONSTITUTION.

(Appellant’s Brief at 4-5).6

        Preliminarily, we observe that to be eligible for relief under the PCRA,

a petitioner must plead and prove, inter alia, his allegations of error were

not previously litigated or waived. 42 Pa.C.S.A. § 9543(a)(3). “[A]n issue is

waived if the petitioner could have raised it but failed to do so before trial, at

trial, during unitary review, on appeal or in a prior state post-conviction

proceeding.” 42 Pa.C.S.A § 9544(b). Likewise, the failure to raise an issue

before the PCRA court deems the claim presented waived. Commonwealth

v. Bond, 572 Pa. 588, 819 A.2d 33 (2002).           See also Pa.R.A.P 302(a)

(stating issues not raised in PCRA court are waived and cannot be raised for

first time on appeal).        Further, “when a defendant enters a guilty plea,

he…waives all defects and defenses except those concerning the validity of

the plea, the jurisdiction of the trial court, and the legality of the sentence

imposed.”      Commonwealth v. Stradley, 50 A.3d 769, 771 (Pa.Super.

2012).


____________________________________________


6
    We have reordered Appellant’s issues.



                                           -6-
J-S27006-14


       Instantly, Appellant failed to challenge the sufficiency of the evidence

to sustain his PWID conviction (count 24) at docket # 2011-00990 in a

timely filed post-sentence motion, on direct appeal, or in his pro se PCRA

petition.    Appellant also failed to complain about the Commonwealth’s

alleged failure to follow procedures required for electronic surveillance in a

timely filed post-sentence motion, on direct appeal, or in his pro se PCRA

petition.   Consequently, Appellant’s first and second issues on appeal are

waived. See 42 Pa.C.S.A. § 9544(b); Bond, supra. Moreover, Appellant’s

entry of a guilty plea renders these claims waived on this basis as well. See

Stradley, supra. Therefore, Appellant’s first and second issues on appeal

merit no relief.

       For purposes of disposition, we combine Appellant’s third and fourth

issues. Appellant argues he requested a copy of the discovery at docket #

2011-00990 during one of his visits with plea counsel prior to pleading

guilty.     Appellant asserts plea counsel did not provide the requested

discovery and failed to review exculpatory evidence with Appellant.7

Appellant claims plea counsel declined to go over with Appellant the

evidence against him or the evidence in Appellant’s favor.           Appellant

contends he was unable to participate in a meaningful way in decisions

____________________________________________


7
  Appellant states generally that wiretap recordings in his case were
exculpatory but does not mention which statement(s) on those recordings
were exculpatory.



                                           -7-
J-S27006-14


regarding plea counsel’s objectives because Appellant had no opportunity to

review the evidence in his case.           Appellant maintains counsel could have

brought his laptop to visits with Appellant so that Appellant could have

listened to the wiretap recordings in his case. Appellant avers counsel also

failed to share with him other discovery material aside from the wiretap

recordings at docket # 2011-00990.8 Appellant insists he suffered prejudice

because he was unaware of the Commonwealth’s evidence.                  Appellant

submits counsel’s deficiencies caused him to enter an unknowing and

involuntary guilty plea.

       Additionally, Appellant argues plea counsel mentioned the possibility of

filing a motion to suppress wiretap recordings at docket # 2011-00990

before Appellant pled guilty. Appellant contends police performed controlled

buys for a period of six months, which yielded evidence against Appellant.

Appellant submits the Commonwealth unlawfully applied for a wiretap where

normal investigative tactics produced successful results. Appellant avers the

wiretap recordings were the only evidence against Appellant related to

Appellant’s PWID conviction at count 24 of this docket. Appellant maintains

that if counsel had successfully litigated a motion to suppress, then the

Commonwealth might not have been able to prove its case at count 24, as

well as other drug charges at this docket. Appellant claims counsel had no
____________________________________________


8
  Appellant does not specify what other discovery materials were allegedly
part of his case at this docket.



                                           -8-
J-S27006-14


reasonable strategic basis for failing to file and litigate a motion to suppress

the wiretap recordings.9        Appellant concludes counsel rendered ineffective

assistance, and this Court must grant Appellant appropriate relief.          We

disagree.

       Our standard of review of the denial of a PCRA petition is limited to

examining whether the record evidence supports the court’s determination

and whether the court’s decision is free of legal error. Commonwealth v.

Ford, 947 A.2d 1251 (Pa.Super. 2008), appeal denied, 598 Pa. 779, 959

A.2d 319 (2008). This Court grants great deference to the findings of the

PCRA court if       the    record contains any support for      those   findings.

Commonwealth v. Carr, 768 A.2d 1164 (Pa.Super. 2001). A petitioner is

not entitled to a PCRA hearing as a matter of right; the PCRA court can

decline to hold a hearing if there is no genuine issue concerning any material

fact, the petitioner is not entitled to PCRA relief, and no purpose would be


____________________________________________


9
  In his reply brief, Appellant proclaims counsel also should have moved for
suppression of the wiretap recordings under any of the bases set forth at 18
Pa.C.S.A. § 5721.1(b) (governing motions to exclude contents of intercepted
communication or derivative evidence); and on the basis that police need a
search warrant to send a confidential informant into a defendant’s home to
electronically record a conversation at the instruction of the police.
Appellant raises these claims for the first time in his reply brief constituting
waiver of these arguments on appeal. See Commonwealth v. Fahy, 558
Pa. 313, 737 A.2d 214 (1999) (explaining appellant is prohibited from
raising new issues in reply brief; when appellant uses reply brief to raise new
issues or remedy deficient discussions in initial brief, appellate court may
suppress non-complying portions).



                                           -9-
J-S27006-14


served by any further proceedings.    Commonwealth v. Hardcastle, 549

Pa. 450, 701 A.2d 541 (1997).

      To prevail on a claim of ineffective assistance of counsel, a petitioner

must show, by a preponderance of the evidence, ineffective assistance of

counsel which, in the circumstances of the particular case, so undermined

the truth-determining process that no reliable adjudication of guilt or

innocence could have taken place. Commonwealth v. Turetsky, 925 A.2d

876 (Pa.Super. 2007), appeal denied, 596 Pa. 707, 940 A.2d 365 (2007).

The petitioner must demonstrate: (1) the underlying claim is of arguable

merit; (2) counsel had no reasonable strategic basis for his action or

inaction; and (3) but for the errors and omissions of counsel, there is a

reasonable probability that the outcome of the proceedings would have been

different. Id. “The petitioner bears the burden of proving all three prongs

of the test.”   Id. at 880 (quoting Commonwealth v. Johnson, 868 A.2d

1278, 1281 (Pa.Super. 2005), appeal denied, 583 Pa. 680, 877 A.2d 460

(2005)).

      “Allegations of ineffectiveness in connection with the entry of a guilty

plea will serve as a basis for relief only if the ineffectiveness caused the

defendant to enter an involuntary or unknowing plea.” Commonwealth v.

Moser, 921 A.2d 526, 531 (Pa.Super. 2007) (quoting Commonwealth v.

Hickman, 799 A.2d 136, 141 (Pa.Super. 2002)).         “Where the defendant

enters his plea on the advice of counsel, the voluntariness of the plea


                                    - 10 -
J-S27006-14


depends on whether counsel’s advice was within the range of competence

demanded of attorneys in criminal cases.” Moser, supra. Pennsylvania law

does not require the defendant to “be pleased with the outcome of his

decision to enter a plea of guilty[; a]ll that is required is that [his] decision

to plead guilty be knowingly, voluntarily and intelligently made.” Id. at 528-

29.   Further, “[a] person who elects to plead guilty is bound by the

statements he makes in open court while under oath and he may not later

assert grounds for withdrawing the plea which contradict the statements he

made at his plea colloquy.” Commonwealth v. Pollard, 832 A.2d 517, 523

(Pa.Super. 2003).

      Additionally, “where an assertion of ineffective assistance of counsel is

based upon the failure to pursue a suppression motion, proof of the merit of

the underlying suppression claim is necessary to establish the merit of the

ineffective assistance of counsel claim.”     Commonwealth v. Jones, 942

A.2d 903, 909 (Pa.Super. 2008), appeal denied, 598 Pa. 764, 956 A.2d 433

(2008).   An appellant must also “establish that there was no reasonable

basis for not pursuing the suppression claim and that if the evidence had

been suppressed, there is a reasonable probability the verdict would have

been more favorable.”     Commonwealth v. Arch, 654 A.2d 1141, 1143

(Pa.Super. 1995).

      Instantly, the PCRA court addressed Appellant’s third issue on appeal

as follows:


                                     - 11 -
J-S27006-14


       Appellant’s claim fails to meet any of the requirements for
       a successful ineffectiveness claim. The amount of pretrial
       discovery at CC # 2011-00990, as described by defense
       counsel was “overwhelming” and included numerous hours
       of audio recordings from Appellant’s two cell phones from
       July 16, 2010 until August 14, 2010.             [Appellant]
       stipulated to the admissibility of the fifteen crime lab
       reports which were then made part of the record. The
       reports each related to drugs or guns recovered from a co-
       defendant, …Appellant’s residence, and Appellant’s person
       at the Allegheny County Jail. Also, the Commonwealth
       incorporated into the record Grand Jury presentments
       Number 20 and 25 without any objections from Appellant.

       Appellant’s claim that he lacked the necessary discovery
       and therefore entered an uninformed, unknowing, and
       involuntary plea agreement directly contradicts his
       testimony at his guilty plea hearing for CC # 2011-00990.
       Among other things, Appellant testified that defense
       counsel explained to him the nature of the charges
       Appellant faced and the elements that the Commonwealth
       would have to prove and that along with counsel he had
       read and answered all sixty-eight questions contained in
       the plea colloquy honestly. In that colloquy, which was
       incorporated into the record, Appellant indicated, inter alia,
       that he had discussed with counsel the factual basis of
       each charged offense. Appellant also testified that no one
       had forced, threatened or coerced him in any way with
       regard to his decision to plead guilty and that he was
       satisfied with the services that his attorney had provided.

       Further, the Commonwealth presented a detailed summary
       of the facts that supported each charge in the criminal
       information. Appellant was asked to allocute and accept
       criminal   responsibility    for   each   charge.       The
       Commonwealth went chronologically, charge by charge,
       and asked Appellant if he agreed with the facts as read.
       Appellant specifically, verbally acknowledged that the facts
       pertaining to counts 4-8, 19-21 and 23-30 were correct.
       When given the opportunity, Appellant stated he had no
       additions or corrections to the summary provided by the
       Commonwealth. … Appellant is bound by the statements
       he made during his plea colloquy and cannot assert


                                   - 12 -
J-S27006-14


         grounds for withdrawing the          plea   that   contradict
         statements made when he pled.

(PCRA Court Opinion at 9-10) (internal citations, quotation marks, and

footnotes omitted). The record supports the court’s decision to deny relief

on this claim. See Ford, supra; Carr, supra.

      Regarding Appellant’s fourth issue, Appellant did not present the

precise ineffectiveness challenges, which he raises on appeal, in his pro se

PCRA petition, response to the court’s Rule 907 notice, or Rule 1925(b)

statement.    To the contrary, Appellant simply claimed in his pro se PCRA

petition that counsel was ineffective for “failing to proceed with suppression

hearing.”    (PCRA Petition, 3/2/12, at 3).    Appellant made no reference

whatsoever to this issue in his response to the court’s Rule 907 notice. In

his Rule 1925(b) statement, Appellant framed this claim as follows: “Trial

counsel is in violation of the Appellant’s 6th Amendment right to effective

assistance of counsel of the U.S. Constitution and Article 1 § 9 of the Pa.

Constitution for filing A Motion To Suppress Electronic Surveillance (namely

wiretaps) in violation of Appellant’s 4th Amendment of the U.S. Constitution,

and Article 1 § 8 of the Pa. Constitution, which was granted by the [c]ourt

and he failed to follow through with granted motion leading to an

uninformed Plea Agreement.”      (Rule 1925(b) Statement, 4/24/13, at 2).

Because Appellant failed to articulate the grounds he now asserts on appeal

before the PCRA court, the PCRA court did not address Appellant’s particular




                                    - 13 -
J-S27006-14


complaints in its Rule 1925(a) opinion.10 Appellant’s failure to preserve his

fourth issue before the PCRA court constitutes waiver of this claim on

appeal. See Pa.R.A.P. 302(a); Bond, supra; Commonwealth v. Hansley,

24 A.3d 410 (Pa.Super. 2011), appeal denied, 613 Pa. 642, 32 A.3d 1275

(2011) (explaining appellant’s concise statement must properly specify error

to be addressed on appeal; concise statement which is too vague to allow

court to identify issues raised on appeal is functional equivalent of no

concise statement at all).11

       In his fifth issue, Appellant argues his aggregate sentence of eleven

(11) to twenty-two (22) years’ imprisonment exceeds the statutory

maximum sentence for a drug trafficking conviction. Appellant also insists

the Commonwealth failed to prove beyond a reasonable doubt the quantity

of drugs at issue for his conviction at count 24 of docket # 2011-00990,

which subjected him to a mandatory minimum sentence under 18 Pa.C.S.A.
____________________________________________


10
   In an attempt to decipher Appellant’s ineffectiveness claim as presented in
his Rule 1925(b) statement, the PCRA court explained: “Appellant presents
an ineffective assistance of counsel claim which, while ambiguously worded,
appears to assert that defense counsel was ineffective for failing to proceed
with a granted suppression motion.         Appellant’s premise is incorrect.
Defense counsel did proceed, if unsuccessfully, with a Motion to Suppress at
CC # 2008-15955 which is the only case that involved a warrantless search.
The investigation into the charges filed in CC # 2011-00990 utilized
electronic surveillance through wireless phone taps and video surveillance.”
(PCRA Court Opinion at 11) (internal footnote omitted).
11
  Moreover, Appellant indicated he understood that, by pleading guilty, he
was giving up the right to file pretrial motions or pursue any previously filed.
(See Written Guilty Plea Colloquy, 7/18/11, at 4.)



                                          - 14 -
J-S27006-14


§ 7508(a)(3)(iii) (stating mandatory minimum sentence for defendant

convicted of PWID (cocaine) where aggregate weight of cocaine is at least

one hundred grams is four years’ imprisonment).               Appellant further

maintains the court improperly used Appellant’s PWID conviction at count

24, as a basis to impose an enhanced sentence at count 29 on the same

docket.     See id. (stating mandatory minimum sentence for defendant

convicted of PWID (cocaine) where aggregate weight of cocaine is at least

one hundred grams and offender has prior conviction for drug trafficking

offense is seven years’ imprisonment).             For these reasons, Appellant

concludes his sentence is illegal and this Court must remand for re-

sentencing. We disagree.12

       Our standard of review is as follows:

          Generally, a challenge to the application of a mandatory
          minimum sentence is a non-waiveable challenge to the
          legality of the sentence. Issues relating to the legality of a
          sentence are questions of law, as are claims raising a
          court’s interpretation of a statute. Our standard of review
____________________________________________


12
   Appellant also argues the court failed to state its sentencing rationale on
the record in violation of 42 Pa.C.S.A. § 9721(b) (discussing general
standards for sentencing). Appellant’s claim implicates the discretionary
aspects of sentencing and is not cognizable under the PCRA.               See
Commonwealth v. Bromley, 862 A.2d 598 (Pa.Super. 2004), cert. denied,
546 U.S. 1095, 126 S.Ct. 1089, 163 L.Ed.2d 863 (2006) (explaining claim
that court failed to state reasons on record for sentence challenges
discretionary aspects of sentencing). See also Commonwealth v. Fowler,
930 A.2d 586 (Pa.Super. 2007), appeal denied, 596 Pa. 715, 944 A.2d 756
(2008) (stating challenges to discretionary aspects of sentencing are not
cognizable under PCRA). Thus, we give this particular argument no further
attention.



                                          - 15 -
J-S27006-14


          over such questions is de novo and our scope of review is
          plenary.

Commonwealth v. Hawkins, 45 A.3d 1123, 1130 (Pa.Super. 2012),

appeal denied, 617 Pa. 629, 53 A.3d 756 (2012) (quoting Commonwealth

v. Brougher, 978 A.2d 373, 377 (Pa.Super. 2009)). Further, a claim that a

sentence exceeds the statutory maximum falls within the narrow class of

cases implicating the legality of the sentence. Commonwealth v. Watley,

81 A.3d 108 (Pa.Super. 2013) (en banc), appeal denied, ___ Pa. ___, 95

A.3d 277 (2014).        This Court can raise sua sponte claims implicating the

legality of a sentence. Id.

       The statutory maximum penalty for a PWID or delivery of a controlled

substance     conviction     involving    the      sale   of   cocaine   is   ten    years’

imprisonment.         35   P.S.    §   780-113(f)(1.1).13         Additionally,     Section

7508(a)(3)(iii) sets forth a mandatory minimum sentence of four years’

imprisonment where a defendant is convicted of PWID or delivery of a

controlled substance involving at least 100 grams of cocaine.                       See 18

Pa.C.S.A. § 7508(a)(3)(iii). If, at the time of sentencing, the defendant has

been convicted of another drug trafficking offense, the mandatory minimum

for PWID or delivery of a controlled substance involving at least 100 grams

of cocaine is seven years’ imprisonment. 18 Pa.C.S.A. § 7508(a)(3)(iii). For

____________________________________________


13
    Appellant incorrectly states that the statutory maximum at issue here is
fifteen years’ imprisonment.



                                          - 16 -
J-S27006-14


purposes of Section 7508, “it shall be deemed that a defendant has been

convicted of another drug trafficking offense when the defendant has been

convicted of another offense under section 13(a)(14), (30) or (37) of The

Controlled Substance, Drug, Device and Cosmetic Act…whether or not

judgment of sentence has been imposed concerning that offense.”                     18

Pa.C.S.A. § 7508(a.1).

      Section 7508 “is unambiguous, and clearly requires that as long as at

the time of sentencing, a defendant has been convicted of another qualifying

offense,      the   defendant   shall     receive      the    enhanced      sentence.”

Commonwealth v Vasquez, 562 Pa. 120, 124, 753 A.2d 807, 809 (2000)

(internal quotation marks and emphasis omitted).              “A person who pleads

guilty to multiple drug trafficking counts in a consolidated proceeding

acquires multiple convictions.          When that person then proceeds to

sentencing, the enhanced penalty language [in Section 7508] applies

precisely     because     the   person       already    has       other   convictions.”

Commonwealth v. Rush, 959 A.2d 945, 950 (Pa.Super. 2008), appeal

denied, 601 Pa. 696, 972 A.2d 521 (2009). See also Vasquez, supra at

123, 753 A.2d at 809 (holding where defendant pled guilty to multiple drug

trafficking    counts   contained   within    same     criminal    information,   each

conviction counted as prior drug trafficking conviction to apply enhancement

provision per Section 7508; “it is irrelevant that the prior conviction arises

from one count within a multiple count complaint, or that the offenses are


                                        - 17 -
J-S27006-14


from a single arrest and charge”).

      Pursuant to Section 7508(b), provisions of the section shall not be an

element of the crime; and applicability of the statute shall be determined by

the court at sentencing by a preponderance of the evidence. 18 Pa.C.S.A. §

7508(b). Recently, in Commonwealth v. Newman, ___ A.3d ___, 2014

WL 4088805 (Pa.Super. Aug. 20, 2014), an en banc panel of this Court

addressed the constitutionality of a mandatory minimum statute containing

language similar to Section 7508(b).      In Newman, a jury convicted the

defendant of PWID and other drug related offenses.       The court sentenced

Appellant to five to ten years’ imprisonment, specifically imposing a

mandatory minimum sentence under 42 Pa.C.S.A. § 9712.1 (mandating five

year minimum sentence for defendant convicted of PWID when at time of

offense defendant was in physical possession or control of firearm, or

firearm was in close proximity to drugs). Similar to Section 7508(b), Section

9712.1 contains a subsection explaining that provisions of Section 9712.1

shall not be an element of the crime; and applicability of the statute shall be

determined by the court at sentencing by a preponderance of the evidence.

See 42 Pa.C.S.A. § 9712.1(c).        This Court analyzed whether Newman’s

mandatory minimum sentence was constitutional in light of the United

States Supreme Court’s decision in Alleyne v. United States, ___ U.S.

___, 133 S.Ct. 2151, 186 L.Ed.2d 314 (2013), in which the Court held that

any fact increasing the mandatory minimum sentence for a crime is


                                     - 18 -
J-S27006-14


considered an element of the crime to be submitted to the fact-finder and

found beyond a reasonable doubt. Id.14

        Relying on Alleyne, this Court held that Section 9712.1 can no longer

past constitutional muster as it “permits the trial court, as opposed to the

jury,    to   increase   a   defendant’s       minimum    sentence    based     upon    a

preponderance of the evidence that the defendant was dealing drugs and

possessed a firearm, or that a firearm was in close proximity to the drugs.”

Newman, supra at *10.                Thus, this Court vacated Newman’s PWID

sentence      and   remanded      for   resentencing     without   imposition   of     the

mandatory minimum under Section 9712.1.                    This Court made clear,

however, that Alleyne is subject to limited retroactivity; in other words,

Alleyne is applicable to all criminal cases still pending on direct review. Id.

at *2. Because Newman’s case was still pending on direct appeal when the

United States Supreme Court announced Alleyne, the holding in Alleyne

applied to Newman’s case.

        Instantly, on March 15, 2011, Appellant entered a negotiated guilty

plea at docket # 2008-15955 to one count of PWID, and related offenses.
____________________________________________


14
   On August 14, 2014, Appellant filed a pro se motion requesting this Court
to consider Alleyne and its progeny when deciding Appellant’s appeal. We
grant Appellant’s motion for consideration of Alleyne. Nevertheless, to the
extent Appellant wants to include post-submission filings, we deny
Appellant’s motion as moot based on our disposition. Regarding Appellant’s
request for an updated copy of his docketing statement, we deny that
portion of his motion without prejudice to Appellant’s right to seek an
updated copy of the docket entries from the PCRA court.



                                          - 19 -
J-S27006-14


The court deferred sentencing.     On July 18, 2011, Appellant entered a

negotiated guilty plea at docket # 2011-04395, to two counts of PWID; and

at docket # 2011-00990, to eight counts of PWID, thirteen counts of

delivery of a controlled substance, and related offenses.    After accepting

Appellant’s plea as knowing, intelligent and voluntary, the court sentenced

Appellant for his convictions at all three dockets.   The court imposed the

following sentencing scheme: at docket # 2011-00990, four (4) to eight (8)

years’ imprisonment for Appellant’s PWID conviction at count 24; a

consecutive term of seven (7) to fourteen (14) years’ imprisonment for

Appellant’s PWID conviction at count 29; a concurrent term of five (5) to ten

(10) years’ imprisonment for Appellant’s delivery of a controlled substance

conviction at count 16; and a term of three (3) months’ probation for

Appellant’s delivery of a controlled substance conviction at count 22; at

docket # 2008-15955, two (2) to six (6) years’ imprisonment for Appellant’s

PWID conviction at count 2, concurrent to Appellant’s sentence at docket

2011-00990; at docket # 2011-04395, five (5) to ten (10) years’

imprisonment for Appellant’s PWID conviction at count 3, concurrent to

Appellant’s sentence at docket # 2011-00990.          Additionally, the court

imposed a provision of restitution. Appellant received no further penalty for

the remainder of his convictions. Thus, the court sentenced Appellant to an

aggregate term of eleven (11) to twenty-two (22) years’ imprisonment, plus

three (3) months’ probation, and an order of restitution.


                                    - 20 -
J-S27006-14


     Regarding Appellant’s complaint that the court sentenced him beyond

the statutory maximum for his drug trafficking convictions, the statutory

maximum for each of Appellant’s PWID and delivery of a controlled

substance convictions is ten (10) years’ imprisonment. See 35 P.S. § 780-

113(f)(1.1).   Appellant pled guilty at all three dockets to eleven counts of

PWID and thirteen counts of delivery of a controlled substance. Accordingly,

the court could have imposed an aggregate maximum sentence of more

than two hundred years’ imprisonment for Appellant’s drug trafficking

convictions. Therefore, the court did not exceed the statutory maximum in

fashioning its sentence.

     Concerning Appellant’s claim that the Commonwealth failed to prove

the quantity of drugs at issue for his conviction at count 24 of docket #

2011-00990, our review of the July 18, 2011 proceeding shows Appellant’s

negotiated plea agreement included imposition of the four year mandatory

minimum under Section 7508(a)(3)(iii).          (See Guilty Plea/Sentencing

Hearing, 7/18/11, at 26.) Significantly, Appellant admitted at the time of

his guilty plea to the quantity of drugs he possessed.         Specifically, the

Commonwealth presented a detailed summary in support of each charge in

the criminal information at docket # 2011-00990.          The Commonwealth

asked Appellant to allocute and accept responsibility for certain facts relative

to several counts at that docket, including count 24.      The Commonwealth

stated: “[A]s it pertains to Count 24 of the information, [Appellant] bought


                                     - 21 -
J-S27006-14


one kilogram of cocaine from a courier at the Wal-Mart parking lot in North

Versailles for $34,500…”    (Id. at 20).     Appellant expressly agreed to the

factual summary and, when given the opportunity to do so, he provided no

additions or corrections to the Commonwealth’s recitation. (See id. at 20,

23.) Thus, Appellant pled guilty at count 24 to PWID involving 1,000 grams

of cocaine.

     Under these facts, this Court’s decision in Newman is not dispositive.

First, Appellant’s conviction at count 24 was pursuant to a negotiated guilty

plea which included imposition of the mandatory minimum sentence, at

which time Appellant expressly admitted to PWID involving over 100 grams

of cocaine. Second, Newman involved an analysis of a different statute and

limited its holding to the constitutionality of Section 9712.1, which is not at

issue here.   Third, Newman made clear retro-application of Alleyne is

limited to cases pending on direct appeal.        Appellant’s appeal, however,

arises from the denial of a PCRA petition.      Appellant’s case was no longer

pending on direct appeal when the Court announced its decision in Alleyne.

Compare Newman, supra. Further, nothing in Alleyne suggests it applies

to a negotiated guilty plea where the defendant expressly admitted the fact

necessary for imposition of the mandatory minimum sentence.               See

Alleyne, supra. For these reasons, we see no issue implicating the legality

of Appellant’s sentence at count 24 based on Alleyne or Newman.

     With respect to Appellant’s contention that he had no prior drug


                                    - 22 -
J-S27006-14


trafficking convictions to justify an enhanced sentence at count 29 of docket

#    2011-00990,      the   record    makes    clear   Appellant   had   twenty-four

PWID/delivery of a controlled substance convictions at the time of his July

18, 2011 sentencing, as a result of his guilty pleas at all three dockets.

Contrary to Appellant’s contention, nothing in the record demonstrates the

court used Appellant’s conviction at count 24 to enhance his sentence at

count 29.      In any event, the court could have used any of the drug

trafficking convictions at any of the three dockets to enhance Appellant’s

sentence at count 29. See Vasquez, supra; Rush, supra. Consequently,

Appellant’s claim that his sentence enhancement at count 29 was illegal

lacks merit. See Vasquez, supra.15

____________________________________________


15
   The Alleyne Court made clear its holding did not apply to the fact of a
prior conviction. Alleyne, supra at ___ n.1, 133 S.Ct. at 2160 n.1, 186
L.Ed.2d at ___ n.1. Thus, we see no Alleyne problem related to the
sentencing enhancement provision of Section 7508(a)(3)(iii) based on a
prior drug trafficking conviction.      Regarding the portion of Section
7508(a)(3)(iii) that relates to the weight of cocaine, as to count 29,
Appellant’s negotiated plea agreement included imposition of the mandatory
seven-year sentence. (See Guilty Plea/Sentencing Hearing, 7/18/11, at 26.)
Furthermore, Appellant expressly indicated that he had purchased one
kilogram of cocaine from “Moe” on August 14, 2010, in exchange for
$34,000.00. (See id. at 21-22.) For the reasons discussed regarding count
24, we see no issue related to the legality of Appellant’s sentence at count
29 relative to the weight of the drugs based on Alleyne or Newman.

Additionally, we observe the court imposed concurrent mandatory minimum
sentences per Section 7508 of five years’ imprisonment for each of
Appellant’s convictions at count 16 on docket # 2011-00990, and count 3 on
docket # 2011-04395.         See 18 Pa.C.S.A. § 7508(a)(3)(ii) (stating
mandatory minimum sentence for defendant convicted of PWID (cocaine)
(Footnote Continued Next Page)


                                          - 23 -
J-S27006-14


      In his sixth issue, Appellant argues his negotiated plea agreement did

not include an agreement that Appellant pay restitution.                         Appellant

complains he did not receive the benefit of his bargain due to the restitution

provision, rendering this portion of his sentence illegal.                We agree with

Appellant’s position.

      “Challenges to the appropriateness of a sentence of restitution are

generally   considered        challenges     to     the   legality   of   the   sentence.”

Commonwealth v. Langston, 904 A.2d 917, 921 (Pa.Super. 2006).

Section 1106 of the Crimes Code governs orders of restitution, in pertinent

part, as follows:

          § 1106. Restitution for injuries to person or property

             (a) General rule.—Upon conviction for any crime
          wherein property has been stolen, converted or otherwise
          unlawfully obtained, or its value substantially decreased as
          a direct result of the crime, or wherein the victim suffered
          personal injury directly resulting from the crime, the
          offender shall be sentenced to make restitution in addition
          to the punishment prescribed therefor.
                       _______________________
(Footnote Continued)

where aggregate weight of cocaine is at least ten grams and less than 100
grams and offender has prior conviction for drug trafficking offense is five
years’ imprisonment).     Appellant’s negotiated plea agreement included
imposition of these mandatory minimum sentences as well; and Appellant
made no additions or corrections to the Commonwealth’s factual summary
as to the quantity of drugs relative to these charges.         (See Guilty
Plea/Sentencing Hearing, 7/18/11, at 18; 26.) For the reasons discussed
regarding count 24, we see no issue related to the legality of these
sentences relative to the weight of drugs, based on Alleyne or Newman.
We have already decided there is no Alleyne problem as to the sentencing
enhancement portion of these mandatory minimum sentences, based on a
prior conviction. See Alleyne, supra.



                                           - 24 -
J-S27006-14



18 Pa.C.S.A § 1106(a). The statute refers to the Crimes Victims Act for the

definition of “victim” for purposes of Section 1106.        See 18 Pa.C.S.A. §

1106(h).16 The Crime Victims Act defines “victim” as:

          (1)   A direct victim.

          (2) A parent or legal guardian of a child who is a direct
          victim, except when the parent or legal guardian of the
          child is the alleged offender.

          (3) A minor child who is a material witness to any of the
          following crimes and offenses under 18 Pa.C.S. (relating to
          crimes and offenses) committed or attempted against a
          member of the child’s family:

              Chapter 25 (relating to criminal homicide).

              Section 2702 (relating to aggravated assault).

              Section 3121 (relating to rape).

          (4) A family member of a homicide victim including
          stepbrothers or stepsisters, stepchildren, stepparents or a
          fiancé, one of whom is to be identified to receive
          communication as provided for in this act, except where
          the family member is the alleged offender.

18 Pa.C.S.A. § 11.103.

       Importantly, “the Commonwealth…does not qualify as a victim as that

term is defined in [Section] 1106.”            Commonwealth v. Boyd, 835 A.2d

812, 819 (Pa.Super. 2003).          Thus, the Commonwealth cannot recover as
____________________________________________


16
  Section 1106(h) relies on the definition of “victim” set forth in Section
479.1 of the Act of April 9, 1929 (P.L. 177, No. 175), known as the
Administrative Code of 1929 (repealed; now codified at 18 Pa.C.S.A. §
11.101 et seq., known as the “Crime Victims Act”).



                                          - 25 -
J-S27006-14


restitution from a defendant “buy money” used in a controlled drug

transaction.   See id. (holding Commonwealth is not “victim” as defined in

Section 1106, so Commonwealth cannot recover as restitution buy money

obtained by defendant as result of controlled buy; vacating portion of

sentence ordering defendant to pay restitution to Commonwealth).

      Nevertheless, “[i]n any case where a defendant is convicted and

sentenced to pay the costs of prosecution and trial, the expenses of the

district attorney in connection with such prosecution shall be considered a

part of the costs of the case and be paid by the defendant.” 16 Pa.C.S.A. §

1403. This Court has stated:

         In that the district attorney is the chief law enforcement
         officer of a county, …when a drug buy is arranged by police
         officers, these officers are proceeding in accordance with
         general directives from the district attorney of that county.
         Consequently, we find that buy money expended by
         officers in furtherance of their investigation and
         apprehension of persons suspected of crime are reasonable
         costs of prosecution within the purview of § 1403, if such
         funds are not recovered by drug enforcement officers prior
         to the time of sentencing.

Commonwealth v. Smith, 901 A.2d 1030, 1032-33 (Pa.Super. 2006),

appeal denied, 590 Pa. 667, 912 A.2d 837 (2006). Therefore, buy money

used in a controlled drug transaction cannot be recovered under a restitution

order, but it can be recovered as a reasonable cost of prosecution. Id.

      Additionally, with respect to plea agreements, “[w]hen counsel for

both sides have arrived at a plea agreement, they shall state on the record

in open court, in the presence of the defendant, the terms of the

                                    - 26 -
J-S27006-14


agreement….” Pa.R.Crim.P. 590(B)(1).

           [T]he guilty plea and the frequently concomitant plea
           bargain are valuable implements in our criminal
           justice system. The disposition of criminal charges
           by agreement between the prosecutor and the
           accused, …is an essential component of the
           administration of justice. Properly administered, it is
           to be encouraged.       In this Commonwealth, the
           practice of plea bargaining is generally regarded
           favorably, and is legitimized and governed by court
           rule.

        Assuming the plea agreement is legally possible to fulfill,
        when the parties enter the plea agreement on the record,
        and the court accepts and approves the plea, then the
        parties and the court must abide by the terms of the
        agreement.

Commonwealth v. Anderson, 995 A.2d 1184, 1190-91 (Pa.Super. 2010),

appeal denied, 608 Pa. 634, 9 A.3d 626 (2010) (internal citations and

quotation marks omitted).

     Instantly, the parties agreed to a negotiated aggregate sentence of

eleven (11) to twenty-two (22) years’ imprisonment in exchange for

Appellant’s guilty plea to numerous offenses at three dockets.       Appellant’s

negotiated plea agreement did not contain a provision for restitution. After

the court accepted Appellant’s plea, the Commonwealth stated it was also

seeking an order of restitution to recover buy money it had expended during

controlled drug buys between Appellant and a confidential informant, which

formed the bases for some of Appellant’s convictions. The court sentenced

Appellant to the negotiated term of imprisonment and also granted the

Commonwealth’s request for restitution.

                                   - 27 -
J-S27006-14


     The court’s imposition of restitution under these facts was improper for

two reasons.    First, the record makes clear the parties did not agree to a

restitution provision as part of the negotiated plea agreement.           Once the

court accepted the negotiated plea, the court was obligated to impose the

agreed-upon sentencing terms. The court, however, tacked onto Appellant’s

sentence a restitution provision at the Commonwealth’s request.            Thus, in

this regard Appellant did not receive the benefit of his bargain at sentencing.

See id.

      Second, and perhaps more important, the Commonwealth does not

qualify as a “victim” under Section 1106 and cannot recover buy money

through a restitution order.      See 18 Pa.C.S.A. § 11.103; Boyd, supra.

Therefore, the court’s order directing Appellant to pay restitution to the

Commonwealth for buy money constitutes an illegal sentence, requiring

remand.   Upon remand, the court can restructure the sentencing order so

the Commonwealth can recoup its buy money as a “cost of prosecution.”

See 16 Pa.C.S.A. § 1403; Smith, supra (affirming PCRA court’s order

requiring defendant to pay buy money to Commonwealth as cost of

prosecution). Accordingly, we affirm the order denying PCRA relief in part,

reverse it in part, and remand for resentencing only as to the portion of

Appellant’s sentence imposing restitution.

      Order    affirmed   in   part;   reversed   in   part;   case   remanded   for

resentencing. Jurisdiction is relinquished.


                                        - 28 -
J-S27006-14


     Judge Allen joins this memorandum.

     Judge Stabile concurs in the result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/24/2014




                                   - 29 -